

SECURED PROMISSORY NOTE


FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
Pioneer Financial Services, Inc., a Missouri corporation, Pioneer Funding, Inc.,
a Nevada corporation, Pioneer Services Corp., a Missouri corporation, and
Pioneer Services Sales Finance, Inc., a Nevada corporation (individually, each a
"Borrower" and collectively, the "Borrowers"), hereby unconditionally promises
to pay to the order of CF Pioneer Funding LLC or its successors and assigns (the
"Noteholder," and together with the Borrower, the "Parties"), the principal
amount of SEVENTY MILLION DOLLARS ($70,000,000) (the "Loan"), together with all
accrued interest thereon, as provided in this Promissory Note (as it may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof, this "Note").


1.DEFINITIONS. Capitalized terms used herein shall have the meanings set forth
in this Section 1.


"Affiliate" means with respect to any Person (i) any Person that directly or
indirectly controls such Person, (ii) any Person which is controlled by or is
under common control with such controlling Person and (iii) in the case of an
individual, the parents, descendants, siblings and spouse of such individual. As
used in this definition, the term "control" of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.


"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower from time to time concerning or relating
to bribery or corruption, including the United States Foreign Corrupt Practices
Act of and the rules and regulations promulgated thereunder.


"Anti-Money Laundering Law" means any Law related to money laundering or
financing terrorism including the PATRIOT Act, The Currency and Foreign
Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b), and 1951 to 1959) (also known as the "Bank Secrecy Act"), the Trading
With the Enemy Act (50 U.S.C. § 1 et seq.), and Executive Order 13224 (effective
September 24, 2001).


"Applicable Rate" means the rate equal to LIBOR Rate plus 9.5%.


"ASA" means that certain Asset Sale Agreement, dated as of the date hereof,
among each of the Borrowers, MCFC and Pioneer Asset Trust, as it may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
"Borrower" and "Borrowers" have the meaning set forth in the introductory
paragraph. "Business Day" means a day other than a Saturday, Sunday, or other
day on which
commercial banks in New York, New York, Kansas City, Missouri or Greenville,
South Carolina are authorized or required by law to close.



"CCA" has the meaning set forth in Section 4.1. "CIBC" means CIBC Bank USA.
"CIBC Credit Agreement" means that certain Credit Agreement, dated as of
December 23, 2015, among the Borrowers and CIBC, as administrative agent for
itself and certain other lenders dated and as amended or modified to date.


"Debt" of a Borrower, means all (a) indebtedness for borrowed money; (b)
obligations for the deferred purchase price of property or services, except
trade payables arising in the ordinary course of business; (c) obligations
evidenced by notes, bonds, debentures, or other similar instruments; (d)
obligations as lessee under capital leases; (e) obligations in respect of any
interest rate swaps, currency exchange agreements, commodity swaps, caps, collar
agreements, or similar arrangements entered into by such Borrower providing for
protection against fluctuations in interest rates, currency exchange rates, or
commodity prices, or the exchange of nominal interest obligations, either
generally or under specific contingencies; (f) obligations under acceptance
facilities and letters of credit; (g) guaranties, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any Person, or otherwise to assure a creditor against loss, in each case, in
respect of indebtedness set out in clauses (a) through (f) of a Person other
than such Borrower; and (h) indebtedness set out in clauses (a) through (g) of
any Person other than such Borrower secured by any lien on any asset of such
Borrower, whether or not such indebtedness has been assumed by such Borrower.


"Default" means any of the events specified in Section 10 which constitute an
Event of Default or which, upon the giving of notice, the lapse of time, or
both, pursuant to Section 10, would, unless cured or waived, become an Event of
Default.


"Default Rate" means, at any time, the Applicable Rate plus 5%. "Event of
Default" has the meaning set forth in Section 10.
"GAAP" means generally accepted accounting principles in the United States of
America as in effect from time to time.


"GCA" has the meaning set forth in Section 4.1.


"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal, or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank, or other entity exercising executive,
legislative, judicial, taxing, regulatory, or administrative powers or functions
of, or pertaining to, government (including any supranational bodies, such as
the European Union or the European Central Bank).


"Interest Payment Date" means the 15th day of each calendar month, or if any
such day is not a Business Day, the next succeeding Business Day commencing on
the first such date to occur after the execution of this Note.



"Interest Reset Date" means (a) with respect to the first Interest Payment Date
following the date of this Note, the date that is two (2) Business Days prior to
the date of this Note and (b) with respect to any other Interest Payment Date,
the date that is two (2) Business Days prior to the immediately preceding
Interest Payment Date.


"Law" as to any Person, means the certificate of incorporation and by-laws or
other organizational or governing documents of such Person, and any law
(including common law), statute, ordinance, treaty, rule, regulation, order,
decree, judgment, writ, injunction, settlement agreement, requirement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.


"LIBOR Rate" the rate per annum (rounded to the nearest 1/100 of 1%) equal to
the rate determined by the Noteholder to be the offered rate which appears on
the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being Reuters Screen
LIBOR01 Page) for deposits (for delivery on the first day of such period) for a
one-month period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) on the related Interest Reset Date, or (ii) in the event the rate
referenced in the preceding clause (i) does not appear on such page or service
or if such page or service shall cease to be available, the rate per annum
(rounded to the nearest 1/100 of 1%) equal to the rate determined by the
Noteholder to be the offered rate on such other page or other service which
displays an average British Bankers Association Interest Settlement Rate for
deposits (for delivery on the first day of such period) for a one-month period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
the related Interest Reset Date, or (iii) in the event the rates referenced in
the preceding clauses (i) and (ii) are not available, the rate per annum
(rounded to the nearest 1/100 of 1%) equal to the offered quotation rate to
first class banks in the London interbank market for deposits (for delivery on
the first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the Loan as of approximately 11:00 a.m.
(London, England time) on the related Interest Reset Date.


"Lien" means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge, or other security interest.


"Loan" has the meaning set forth in the introductory paragraph.


"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise), or prospects of any Borrower; (b) the validity or
enforceability of the Note; (c) the perfection or priority of any Lien purported
to be created hereunder or under the GCA or the CCA; (d) the rights or remedies
of the Noteholder hereunder; or (e) any Borrower's ability to perform any of its
material obligations hereunder.


"Maturity Date" means the earliest to occur of (a) the date of the Portfolio
Acquisition (as defined in the ASA) under the ASA, (b) the date immediately
following the date of termination of the ASA pursuant to the terms of the ASA
and (c) the date on which all amounts under this Note shall become due and
payable pursuant to Section 11.



"MCFC" means MidCountry Financial Corp., a corporation organized under the laws
of Georgia.


"Note" has the meaning set forth in the introductory paragraph. "Noteholder" has
the meaning set forth in the introductory paragraph.
"OFAC" means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


"Order" as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement, or determination of an arbitrator or a court
or other Governmental Authority, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.


"Parties" has the meaning set forth in the introductory paragraph.


"PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56, signed into law October 26, 2001).


"Permitted Debt" means Debt (a) existing or arising under this Note and any
refinancing thereof; (b) existing as of the date of this Note and set out in
Schedule I; (c) which may be deemed to exist with respect to swap contracts; (d)
owed in respect of any netting services, overdrafts, and related liabilities
arising from treasury, depository, and cash management services in connection
with any automated clearinghouse transfers of funds; and (e) unsecured insurance
premiums owing in the ordinary course of business.


"Person" means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority, or other entity.


"Sanctioned Country" means, at any time, a country or territory which is itself
the subject or target of any comprehensive or country-wide Sanctions.


"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by a Sanctions
Authority; (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned 50% or more, or otherwise controlled by, any
such Person or Persons described in the foregoing clauses (a) or (b).


"Sanctions" mean economic or financial sanctions or trade embargoes imposed,
restrictive measures enacted, administered or enforced from time to time by a
Sanctions Authority.


"Sanctions Authority" means OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, or other relevant sanctions
authority.


"Servicing Agreement" means that certain Non-Recourse Loan Sale and Master
Services Agreement effective as of November 30, 2018 by and among MidCountry
Bank, the Borrowers



and CIBC, as administrative agent for itself and certain other lenders, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time.


2.
LOAN DISBURSEMENT MECHANICS.



2.1    Commitment. On the date hereof, the Noteholder shall loan to the
Borrowers an aggregate amount equal to the Loan. The amount of the Loan shall be
paid on behalf of the Borrowers to CIBC. The amount of the Loan, in conjunction
with additional consideration paid by the Borrowers to CIBC immediately before
or immediately after distribution of the Loan under this Agreement, shall be
payment in full under the CIBC Credit Agreement. No additional amounts shall be
loaned hereunder provided that the Borrowers may use collections on their
respective receivables to purchase additional receivables from the period
commencing on the date hereof through and including July 31, 2019 and to pay
servicing fees pursuant to the terms of the Servicing Agreement.


3.
PAYMENT DATES; OPTIONAL PREPAYMENTS.



3.1    Payment Dates. The aggregate unpaid principal amount of the Loan, all
accrued and unpaid interest, and all other amounts payable under this Note shall
be due and payable by the Borrowers, on a joint and several basis, on the
Maturity Date, unless otherwise provided in Section 11.


3.2    Prepayments. The Borrower may not prepay the Loan in whole or in part at
any time prior to the Maturity Date.


4.SECURITY INTEREST. The Borrowers' performance of their joint and several
obligations hereunder is secured by:


4.1    All Assets Lien. A lien on all assets, whether now owned and existing or
hereafter arising or acquired, of each Borrower, as more fully set forth in the
Guaranty and Collateral Agreement dated as of the date hereof among the parties
hereto and MCFC (the "GCA") and the Collateral Control Agreement dated as of the
hereof among the parties hereto and eOriginal, Inc. (the "CCA")


4.2    Pledge of Equity. A pledge by MCFC of its equity interest in each of the
Borrowers as more fully set forth in the GCA.


4.3    Account Control Agreements. Those certain account control agreements to
be entered into among each Borrower and the Noteholder with respect to the
accounts set out in Schedule II.


4.4    Limited Guaranty. A guaranty by MCFC in favor of the Noteholder as more
fully set forth in the GCA.



5.
INTEREST.



5.1    Interest Rate. Except as otherwise provided herein, the outstanding
principal amount of the Loan made hereunder shall bear interest at the
Applicable Rate from the date the Loan was made until the Loan is paid in full,
whether at maturity, upon acceleration, by prepayment, or otherwise.


5.2    Interest Payment Dates. Interest shall be payable monthly in arrears to
the Noteholder on each Interest Payment Date.


5.3    Default Interest. If any amount payable hereunder is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration, or otherwise, such overdue amount shall bear interest at the
Default Rate from the date of such non-payment until such amount is paid in full
and such amounts shall be payable upon the demand by the Noteholder from time to
time.


5.4    Computation of Interest. All computations of interest shall be made on
the basis of 360 days and the actual number of days elapsed. Interest shall
accrue on the Loan on the date hereof, and shall not accrue on the Loan for the
day on which it is paid.


5.5    Interest Rate Limitation. If at any time and for any reason whatsoever,
the interest rate payable on the Loan shall exceed the maximum rate of interest
permitted to be charged by the Noteholder to the Borrowers under applicable Law,
such interest rate shall be reduced automatically to the maximum rate of
interest permitted to be charged under applicable Law/that portion of each sum
paid attributable to that portion of such interest rate that exceeds the maximum
rate of interest permitted by applicable Law shall be deemed a voluntary
prepayment of principal.


6.
PAYMENT MECHANICS.



6.1    Manner of Payments. All payments of interest and principal shall be made
in lawful money of the United States of America no later than 12:00 p.m. New
York City time on the date on which such payment is due by wire transfer of
immediately available funds to the Noteholder's account at a bank specified by
the Noteholder in writing to the Borrowers from time to time.


6.2    Application of Payments. All payments made hereunder shall be applied
first to the payment of any fees or charges outstanding hereunder, second to
accrued interest, and third to the payment of the principal amount outstanding
under the Note.


6.3    Business Day Convention. Whenever any payment to be made hereunder shall
be due on a day that is not a Business Day, such payment shall be made on the
next succeeding Business Day and such extension will be taken into account in
calculating the amount of interest payable under this Note.


6.4    Rescission of Payments. If at any time any payment made by a Borrower
under this Note is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, or reorganization of a Borrower or otherwise, such
Borrower's



obligation to make such payment shall be reinstated as though such payment had
not been made.


7.REPRESENTATIONS AND WARRANTIES. Each Borrower hereby represents and warrants
to the Noteholder on the date hereof as follows:


7.1    Existence; Compliance with Laws. Each Borrower is (a) a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of its related jurisdiction of organization and has the requisite power and
authority, and the legal right, to own, lease, and operate its related
properties and assets and to conduct its related business as it is now being
conducted, and (b) in compliance with all Laws and Orders.


7.2    Power and Authority. Each Borrower has the power and authority, and the
legal right, to execute and deliver this Note and to perform its obligations
hereunder.


7.3    Authorization; Execution and Delivery. The execution and delivery of this
Note by each Borrower and the performance of its obligations hereunder have been
duly authorized by all necessary corporate action in accordance with all
applicable Laws. Each Borrower has duly executed and delivered this Note.


7.4    No Approvals. No consent or authorization of, filing with, notice to, or
other act by, or in respect of, any Governmental Authority or any other Person
is required in order for each Borrower to execute, deliver, or perform any of
its obligations under this Note.


7.5    No Violations. The execution and delivery of this Note and the
consummation by each Borrower of the transactions contemplated hereby do not and
will not (a) violate any provision of such Borrower's organizational documents;
(b) violate any Law or Order applicable to such Borrower or by which any of its
properties or assets may be bound; (c) constitute a default under any material
agreement or contract by which such Borrower may be bound or (d) result in any
lien on the assets of any Borrower other than the liens created hereunder, under
the GCA or the CCA.


7.6    Enforceability. The Note is a valid, legal, and binding obligation of
each Borrower, enforceable against such Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


7.7    No Litigation. No action, suit, litigation, investigation, or proceeding
of, or before, any arbitrator or Governmental Authority is pending or threatened
by or against each Borrower or any of its property or assets (a) with respect to
the Note or any of the transactions contemplated hereby or (b) that could be
expected to materially adversely affect each Borrower's financial condition or
the ability of each Borrower to perform its obligations under the Note.



7.8    Anti-Money Laundering. To the knowledge of each Borrower, no officer,
director, broker or agent of such Borrower has violated or is in violation of
any applicable Anti-Money Laundering Law.


7.9
Anti-Corruption Laws and Sanctions.



(a)Each Borrower has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance by such Borrower and its directors,
officers, employees, and agents with Anti-Corruption Laws and applicable
Sanctions and, to the knowledge of such Borrower, its directors, officers,
employees, and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions.


(b)Each Borrower is not, and no director, officer, employee of such Borrower, or
any agent of such Borrower that will act in any capacity in connection with or
benefit from the Loans, is a Sanctioned Person or is currently the subject or
target of any Sanctions.


(c)No Loan or use of proceeds or other transaction contemplated by this Note
will violate any Anti-Corruption Law or applicable Sanctions.


7.10    Bank Accounts. All collections on the underlying receivables are
deposited in one of the bank accounts as set out in Schedule II.


7.11    Servicing Agreement. None of the Borrowers or their respective
Affiliates have any knowledge or have received notice of any default or breach
by CIBC on or prior to the date hereof under the terms of the Servicing
Agreement.


8.AFFIRMATIVE COVENANTS. Until all amounts outstanding in this Note have been
paid in full, each Borrower shall:


8.1    Maintenance of Existence. (a) Preserve, renew, and maintain in full force
and effect its corporate or organizational existence and (b) maintain all
rights, privileges, licenses and franchises necessary in the normal conduct of
its business, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.


8.2    Compliance. (a) Comply with (i) all of the terms and provisions of its
organizational documents; (ii) its obligations under its material contracts and
agreements;
(iii) all Laws and Orders applicable to it and its business, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect and (b) maintain in effect and enforce policies and procedures reasonably
designed to achieve compliance by such Borrower and its directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions in all
material respects.


8.3    Payment Obligations. Pay, discharge, or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being



contested in good faith by appropriate proceedings, and reserves in conformity
with GAAP with respect thereto have been provided on its books.


8.4    Notice of Events of Default. As soon as possible and in any event within
one Business Days after it becomes aware that a Default or an Event of Default
has occurred, notify the Noteholder in writing of the nature and extent of such
Default or Event of Default and the action, if any, it has taken or proposes to
take with respect to such Default or Event of Default.


8.5    Further Assurances. Promptly execute and deliver such further instruments
and do or cause to be done such further acts as may be necessary or advisable to
carry out the intent and purposes of this Note.


8.6    Delivery of Reports. Until the later of (a) Maturity Date and (b) the
date upon which the Borrowers' obligations hereunder are paid in cash or
immediately available funds, each Borrower shall deliver, from time to time,
such other information, documents, records or reports relating to the assets (as
more fully set forth in the GCA) or the condition or operations, financial or
otherwise, of such Borrower as the Noteholder may from time to time reasonably
request.


9.NEGATIVE COVENANTS. Until all amounts outstanding under this Note have been
paid in full, each Borrower shall not:


9.1
Indebtedness. Incur, create, or assume any Debt, other than Permitted

Debt.


9.2
Liens. Incur, create, assume, or suffer to exist any Lien on any of its

property or assets, whether now owned or hereinafter acquired, except for (a)
Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings;
(b) non-consensual Liens arising by operation of law; and (c) Liens created
pursuant to this Note pursuant to Section 4.1.


9.3    Line of Business. Enter into any business, directly or indirectly, except
for those businesses in which such Borrower is engaged on the date of this Note
or that are reasonably related thereto.


9.4    No Sale of Property or Assets. Except for the transactions contemplated
by the Portfolio Acquisition, sell any of its property or assets, whether now
owned or hereinafter acquired.


9.5    No Litigation. Commence, join or otherwise take any action, directly or
through one or more of its Affiliates, in favor of any legal proceeding against
the Noteholder or any of its Affiliates as assignee of CIBC under the Servicing
Agreement.


10.EVENTS OF DEFAULT. The occurrence and continuance of any of the following
shall constitute an Event of Default hereunder:



10.1    Failure to Pay. The Borrowers fail to pay (a) any principal amount of
the Loan or any interest or other amount due hereunder when due.


10.2    Breach of Representations and Warranties. Any representation or warranty
made or deemed made by any Borrower or MCFC to the Noteholder herein, in the
GCA, the CCA or the Servicing Agreement, as applicable, is incorrect in any
material respect on the date as of which such representation or warranty was
made or deemed made.


10.3    Breach of Covenants. Any Borrower fails to observe or perform any
covenant, condition or agreement contained in this Note, the GCA, the CCA or the
Servicing Agreement or MCFC fails to observe or perform any covenant, condition
or agreement contained in the GCA.


10.4    Cross-Defaults. Any Borrower or MCFC fails to pay when due or otherwise
defaults on any of its Debt (other than Debt arising under this Note), or any
interest or premium thereon, when due (whether by scheduled maturity,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt.


10.5
Bankruptcy.



(a)
any Borrower or MCFC commences any case, proceeding, or other action

(i) under any existing or future Law relating to bankruptcy, insolvency,
reorganization, or other relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition, or other relief with respect to it or its
debts or (ii) seeking appointment of a receiver, trustee, custodian,
conservator, or other similar official for it or for all or any substantial part
of its assets, or any Borrower or MCFC makes a general assignment for the
benefit of its creditors;


(b)there is commenced against any Borrower or MCFC any case, proceeding, or
other action of a nature referred to in Section 10.5(a) above which (i) results
in the entry of an order for relief or any such adjudication or appointment or
(ii) remains undismissed, undischarged, or unbonded for a period of 30 days;


(c)there is commenced against any Borrower or MCFC any case, proceeding, or
other action seeking issuance of a warrant of attachment, execution, or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which has not been vacated, discharged, or
stayed or bonded pending appeal within 30 days from the entry thereof;


(d)any Borrower or MCFC takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
Section 10.5(a),
Section 10.5(b), or Section 10.5(c) above; or


(e)any Borrower or MCFC is generally not, or shall be unable to, or admits in
writing its inability to, pay its debts as they become due.



10.6    Judgments. One or more judgments or decrees shall be entered against any
Borrower or MCFC and any such judgments or decrees shall not have been vacated,
discharged, or stayed or bonded pending appeal within 30 days from the entry
thereof.


10.7    Change of Control. The occurrence of any change in the control or the
ownership of any Borrower or MCFC since the date hereof or any Borrower or MCFC
shall enter into any transaction of merger or consolidation in which it is not
the surviving entity, in each case, without the prior written consent of the
Noteholder (such consent not to be unreasonably withheld, conditioned or
delayed).


10.8    Security Interest. The Noteholder shall not have or shall cease to have
a valid and perfected first priority security interest in the Collateral (as
defined in the GCA) that can be perfected by filing a UCC financing statement.


10.9    Account Control Agreements. Any Borrower shall fail to establish a
valid, binding and enforceable account control agreement, in form and substance
reasonable acceptable to the Noteholder, over any of its bank accounts by July
12, 2019.


11.REMEDIES. Upon the occurrence of any Event of Default and at any time
thereafter during the continuance of such Event of Default, the Noteholder may,
at its option, by written notice to the Borrowers (a) declare the entire
principal amount of this Note, together with all accrued interest thereon and
all other amounts payable hereunder, immediately due and payable; and (b)
exercise any or all of its rights, powers or remedies under applicable Law;
provided, however, that if an Event of Default described in Section 10.5 shall
occur, the principal of and accrued interest on the Loan shall become
immediately due and payable without any notice, declaration, or other act on the
part of the Noteholder.


12.
MISCELLANEOUS.



12.1
Notices.



(a)All notices, requests, or other communications required or permitted to be
delivered hereunder shall be delivered in writing, in each case to the address
specified below or to such other address as such Party may from time to time
specify in writing in compliance with this provision:



(i)
If to the Borrowers:



Pioneer Financial Services, Inc. Pioneer Funding, Inc.
Pioneer Services Corp.
Pioneer Services Sales Finance, Inc. c/o MidCountry Financial Corp.
30 Patewood Drive, Suite 160 Greenville, South Carolina 29615 Attention: Justin
Bagwell Telephone: (864) 286-5360
E-mail: justin.bagwell@midcountryfinancial.com
(ii)
If to the Noteholder:



CF Pioneer Funding LLC 1345 Avenue of the Americas New York, New York 10105
Attention: David N. Brooks, General Counsel / David Sharpe, Credit Operations
Telephone: (212) 798-6050
E-mail: gccredit@fortress.com / creditoperations@fortress.com With copy to: Bart
Stankiewicz bstankiewicz@fortress.com
(b)Notices if (i) mailed by certified or registered mail or sent by hand or
overnight courier service shall be deemed to have been given when received; (ii)
sent by facsimile during the recipient's normal business hours shall be deemed
to have been given when sent (and if sent after normal business hours shall be
deemed to have been given at the opening of the recipient's business on the next
business day); and (iii) sent by email shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return email, or other
written acknowledgment).


12.2    Expenses. The Borrowers shall jointly and severally reimburse the
Noteholder on demand for all reasonable out-of-pocket costs, expenses, and fees
(including reasonable expenses and fees of its external counsel) incurred by the
Noteholder in connection with the transactions contemplated hereby including the
negotiation, documentation, and execution of this Note and the enforcement of
the Noteholder's rights hereunder.


12.3    Governing Law. This Note and any claim, controversy, dispute, or cause
of action (whether in contract or tort or otherwise) based upon, arising out of,
or relating to this Note, and the transactions contemplated hereby shall be
governed by the laws of the State of New York.


12.4
Submission to Jurisdiction.




(a)The Borrowers hereby irrevocably and unconditionally (i) agree that any legal
action, suit, or proceeding arising out of or relating to this Note may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York and (ii) submit to the exclusive
jurisdiction of any such court in any such action, suit, or proceeding. Final
judgment against any Borrower in any action, suit, or proceeding shall be
conclusive and may be enforced in any other jurisdiction by suit on the
judgment.


(b)Nothing in this Section 12.4 shall affect the right of the Noteholder to (i)
commence legal proceedings or otherwise sue any Borrower in any other court
having jurisdiction over such Borrower or (ii) serve process upon any Borrower
in any manner authorized by the laws of any such jurisdiction.


12.5    Venue. The Borrowers irrevocably and unconditionally waive, to the
fullest extent permitted by applicable law, any objection that any such Borrower
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Note in any court referred to in Section 12.4
and the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


12.6    Waiver of Jury Trial. THE BORROWERS HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY, WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY.


12.7    Counterparts; Integration; Effectiveness. This Note and any amendments,
waivers, consents, or supplements hereto may be executed in counterparts, each
of which shall constitute an original, but all taken together shall constitute a
single contract. This Note constitutes the entire contract between the Parties
with respect to the subject matter hereof and supersedes all previous agreements
and understandings, oral or written, with respect thereto. Delivery of an
executed counterpart of a signature page to this Note by facsimile or in
electronic (i.e., "pdf" or "tif") format shall be effective as delivery of a
manually executed counterpart of this Note.


12.8    Successors and Assigns. This Note may be assigned or transferred by the
Noteholder to any Person. No Borrower may assign or transfer this Note or any of
its rights hereunder without the prior written consent of the Noteholder. This
Note shall inure to the benefit of, and be binding upon, the Parties and their
permitted assigns.


12.9    Waiver of Notice. The Borrowers hereby waive demand for payment,
presentment for payment, protest, notice of payment, notice of dishonor, notice
of nonpayment, notice of acceleration of maturity, and diligence in taking any
action to collect sums owing hereunder.


12.10    USA PATRIOT Act. The Noteholder hereby notifies the Borrowers that
pursuant to the requirements of the PATRIOT Act it is required to obtain,
verify, and



record information that identifies each Borrower, which information includes the
name and address of each Borrower and other information that will allow the
Noteholder to identify each Borrower in accordance with the PATRIOT Act, and
each Borrower agrees to provide such information from time to time to the
Noteholder.


12.11    Interpretation. For purposes of this Note (a) the words "include,"
"includes," and "including" shall be deemed to be followed by the words "without
limitation"; (b) the word "or" is not exclusive; and (c) the words "herein,"
"hereof," "hereby," "hereto," and "hereunder" refer to this Note as a whole. The
definitions given for any defined terms in this Note shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine, and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Schedules, Exhibits, and Sections mean the Schedules, Exhibits, and Sections of
this Note; (y) to an agreement, instrument, or other document means such
agreement, instrument, or other document as amended, supplemented, and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Note shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.


12.12    Amendments and Waivers. No term of this Note may be waived, modified,
or amended except by an instrument in writing signed by both of the parties
hereto. Any waiver of the terms hereof shall be effective only in the specific
instance and for the specific purpose given.


12.13    Headings. The headings of the various Sections and subsections herein
are for reference only and shall not define, modify, expand, or limit any of the
terms or provisions hereof.


12.14    No Waiver; Cumulative Remedies. No failure to exercise, and no delay in
exercising on the part of the Noteholder, of any right, remedy, power, or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege. The rights, remedies, powers, and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers, and
privileges provided by law.


12.15    Electronic Execution. The words "execution," "signed," "signature," and
words of similar import in the Note shall be deemed to include electronic or
digital signatures or the keeping of records in electronic form, each of which
shall be of the same effect, validity, and enforceability as manually executed
signatures or a paper-based recordkeeping system, as the case may be, to the
extent and as provided for under applicable law, including the Electronic
Signatures in Global and National Commerce Act of 2000 (15 U.S.C. §§ 7001-7006),
the Electronic Signatures and Records Act of



1999 (N.Y. State Tech. §§ 301-309), or any other similar state laws based on the
Uniform Electronic Transactions Act.


12.16    Severability. If any term or provision of this Note is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal, or unenforceable, the parties hereto shall negotiate in good
faith to modify this Note so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.


12.17    Indemnity. Each Borrower and MCFC, jointly and severally, agrees to
indemnify and hold harmless the Noteholder and its Affiliates, officers,
partners, directors, trustees, employees and agents against any and all claims,
losses, liabilities, damages or expenses (including, but not limited to,
attorneys' fees, court costs and costs of investigation), including, without
limitation, those incurred in connection with any enforcement (including any
action, claim, or suit brought) by the Noteholder of any indemnification or
other obligation of the Borrowers and MCFC or any other Person, arising out of
or in connection with (i) this Note or (ii) the assignment by the Noteholder of
CIBC's rights, duties and obligations under the Servicing Agreement, that, in
each case, may be imposed upon, incurred by or asserted against the Noteholder
or any of its Affiliates, officers, partners, directors, trustees, employees and
agents; provided, that this Section 2.17 shall not relieve the Noteholder from
liability for its willful misfeasance, bad faith or gross negligence. For the
avoidance of doubt, neither the Noteholder or any of its Affiliates shall be
responsible for the acts or omissions of CIBC under the Servicing Agreement
which occurred prior to the date hereof.


[SIGNATURE PAGE FOLLOWS]





IN WITNESS WHEREOF, the each Borrower has executed this Note as of June 26,
2019.
 


PIONEER FINANCIAL SERVICES, INC.
 


By__________________________________
Name:
Title:
 


PIONEER FUNDING, INC.
 


By__________________________________
Name:
Title:
 


PIONEER SERVICES CORP.
 


By__________________________________
Name:
Title:
 


PIONEER SERVICES SALES FINANCE, INC.
 


By__________________________________
Name:
Title:
 
 
 
 










SCHEDULE I
Permitted Debt


1.
Subordinated Line of Credit with MidCountry Financial Corporation    $25,000,000
(incurred in connection with the payoff of the Senior Line of Credit
contemplated by this transaction)

2.
Senior Line of Credit    $101,100,000

(to be paid off with the proceeds of this promissory note)


3.
Subordinated Debentures    $24,464,808




SCHEDULE II
Account Control Agreements


[Intentionally Omitted]



